Appelwick, J.
(concurring in part, dissenting in part) — I heartily concur with the majority in affirming the trial court’s dismissal on summary judgment, in declining to reach the issue of the account receivable claim and in the award of attorney fees.
I must dissent on the interpretation placed on Kloss v. Honeywell, Inc., 77 Wn. App. 294, 890 P.2d 480 (1995). The majority notes: “While the letter and Standard Terms of Representation together satisfy the writing requirement for purposes of the contract between Bogle & Gates and the Zapéis in their individual capacities . . . .” Majority opinion at 562. This statement flows from case law cited on page 561. “[E]x parte writings are sufficient to bring a contract within the 6-year statute of limitations if the writing contains all of the elements of a contract.” Kloss, 77 Wn. App. at 298 (citing Evans v. Yakima Valley Grape Growers Ass’n, 52 Wn.2d 634, 644, 328 P.2d 671 (1958) (Finley, J., dissenting)). But, Evans, 52 Wn.2d at 637, clearly states that the statute requires a contract in writing or a written agreement, not some ex parte memorandum related thereto.
I do not view the letter and Standard Terms of Representation as creating a written agreement with anyone. Nor do I agree that the letter and Standard Terms of Representation have all of the essential elements of a contract in writing. Nowhere is the promise or assent of the party to be charged evidenced in the writings. The Zapéis neither authored, signed, nor acknowledged the writings authored by Bogle & Gates. Without agreement of the client, there is no written instrument or written agreement. The letter itself acknowledges an already existing oral agreement. *565The letter purports to supplement the clients’ understanding of what Bogle & Gates does as a standard matter. It does not purport to supersede the oral agreement. It merely memorializes what Bogle & Gates understood it had agreed to the day before. The writings are merely ex parte memoranda related to an oral contract, nothing more.
Kloss on its facts has no application in this case. Honeywell made an oral agreement to employ Kloss if he became a licensed practicing nurse (LPN). No salary was specified. Kloss enrolled in the LPN program. Subsequently, Honeywell determined it would employ registered nurses (RN) rather than LPNs at Harbour Pointe. A written memorandum was circulated internally and copied to Kloss, confirming the change to RNs and stating that Kloss should direct his education to that end. Kloss became an RN. The unilateral writing referencing Kloss becoming an RN changed the terms of the oral agreement that he become an LPN. It was a new, unilateral offer to contract with Kloss. It became an enforceable contract upon Kloss’s performance — earning an RN license. Kloss, 77 Wn. App. at 300.
The case before us does not involve a written offer on terms different from the oral contract. It does not involve a unilateral written contract offered by Bogle & Gates and accepted by performance of the client. It does not involve a writing sought to be enforced against the party who drafted or executed it.
Bogle & Gates cannot by the letter and its enclosure unilaterally convert the oral agreement into a written agreement governed by the six-year statute of limitations. Contract law does not allow it.
The majority concludes Holly Mountain Resources could not be bound by the written contract since the letter was not addressed to Holly Mountain Resources and did not address its representation. I would simply dispose of this issue by noting that the letter and enclosure did not, as a matter of law, create a written contract with anyone. Therefore, the three-year statute of limitations applies as to *566all parties. The trial court properly dismissed the Bogle & Gates claims on summary judgment.
For these reasons, I respectfully dissent.